  Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 1 of 52 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


MELVYN KLEIN, Derivatively On Behalf Of
HEALTH INSURANCE INNOVATIONS,                     Case No.
INC.,

                       Plaintiff,

        v.
                                                  JURY TRIAL DEMANDED
GAVIN T. SOUTHWELL, MICHAEL W.
KOSLOSKE, PAUL E. AVERY, ANTHONY
J. BARKETT, PAUL GABOS, ROBERT
MURLEY, BRUCE TELKAMP, SHELDON
WANG, and MICHAEL D. HERSHBERGER,

                       Defendants,
        and

HEALTH INSURANCE INNOVATIONS,
INC.,

                       Nominal Defendant.



                      SHAREHOLDER DERIVATIVE COMPLAINT

       Plaintiff Melvyn Klein (“Plaintiff”), by and through his undersigned counsel, derivatively

on behalf of Nominal Health Insurance Innovations (“Health Insurance Innovations” or the

“Company”), submits this Verified Shareholder Derivative Complaint (the “Complaint”).

Plaintiff’s allegations are based upon his personal knowledge as to himself and his own acts, and

upon information and belief, developed from the investigation and analysis by Plaintiff’s

counsel, including a review of publicly available information, including filings by Health

Insurance Innovations with the U.S. Securities and Exchange Commission (“SEC”), press
  Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 2 of 52 PageID #: 2



releases, news reports, analyst reports, investor conference transcripts, publicly available filings

in lawsuits, and matters of public record.

                                    NATURE OF THE ACTION

       1.         This is a shareholder derivative action brought in the right, and for the benefit, of

Health Insurance Innovations against certain of its officers and directors seeking to remedy

Defendants’ (defined below) violations of state and federal law and have caused substantial harm

to the Company.

       2.         Defendants caused the Company to make materially misleading statements that:

(a) the Company had unsuccessfully applied for its critically important third-party administrator

(“TPA”) license (“TPA Application”) with the Florida’s Office of Insurance Regulation

(“FLOIR”) due to, inter alia, the state’s discovery of undisclosed legal actions against the

Company insiders; (b) the Company privately warned FLOIR of the anticipated “domino effect”

that the rejection would cause, by which the Company would subsequently either lose or be

denied licenses in other states; (c) the Company was omitting material information from FLOIR

and disregarding FLOIR’s instructions to complete the TPA Application; (d) the TPA license

denial was substantially harming the Company’s ability to conduct its core business operations;

(e) the Company had been accused of fraud by insurance regulators in Montana, and had suffered

negative regulatory actions there as a result of the Company’s misconduct; and (f) as a result of

the foregoing, the Company’s public statements were materially false and misleading at all

relevant times.

       3.      The Company was founded by Michael W. Kosloske (“Kosloske”) in 2008. The

Company went public via an initial public offering (“IPO”) in February 2013, and its securities

trade on the NASDAQ Stock Market (“NASDAQ”) under the ticker symbol “HIIQ.” The




                                                   2
  Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 3 of 52 PageID #: 3



Company develops, distributes and administers short-term medical plans, hospital indemnity

plans, and what the Company’s filings with the SEC refer to as supplementary products such as

pharmacy benefit cards, dental plans, vision plans, and life insurance policies. The Company

markets its products through an “internal distribution network” as well as an “external

distribution network consisting of independently owned and operated” call centers.              The

Company describes its target market as the large and under-penetrated segment of the U.S.

population who are uninsured or underinsured.

       4.      A third-party administrator (“TPA”) is an organization that processes insurance

claims or certain aspects of employee benefit plans for a separate entity. The Company’s Florida

TPA Application, as well as its undisclosed compliance failures in other states, lies at the heart of

this action. The Company initially filed its Florida TPA Application on July 18, 2016.

       5.      As the Company’s Florida TPA application proceeded from its initial filing on

July 18, 2016 to its ultimate denial on June 1, 2017, the Company simultaneously faced other

regulatory scrutiny related to its core business operations outside of Florida. Indeed, since 2016,

the Company has come under intense public scrutiny for its relationships with third-party call

centers, as consumers and state regulators have alleged that call center sales agents have made

false or deceptive representations to sell the Company’s short-term insurance policies.

       6.      The Company is under investigation for allegedly fraudulent business practices by

forty-two (42) states, involving credible allegations of serious misconduct. According to the

Company’s filings with the SEC: “[t]he Indiana Department of Insurance is serving as the

managing participant of the multistate examination, and the examination includes, among other

things, a review of whether [ ] the Company has engaged in any unfair or deceptive acts or non-




                                                 3
  Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 4 of 52 PageID #: 4



compliant insurance business practices. At present, forty-two states have joined the multistate

examination.”

       7.       Some of these state investigations have already culminated in public accusations

of fraud and deception against the Company. On March 28, 2016, for instance, the Arkansas

Insurance Department issued a press release titled: “[f]raudulent practices alleged against Florida

company” that announced a Cease and Desist Order again the Company. The Company was

specifically accused of “intentionally misrepresenting the terms of an insurance contract or

application for insurance” and using “fraudulent and dishonest practices in attempting to sell

short-term health care plans” – i.e., the Company’s core business operation.

       8.       Separately, on May 9, 2016, the Office of the Montana State Auditor,

Commissioner of Securities & Insurance filed an action against the Company for “routinely”

selling insurance policies “through misinformation and deception,” and characterized the

Company’s misconduct as a “scheme” to defraud Montana’s residents.

       9.       As a consequence, the Company’s license to operate in Montana has been

suspended since the Cease and Desist Order against it was entered in May 2016.

       10.      Then, on July 20, 2016, the Company disclosed that:

       In addition to the multistate examination led by Indiana, we are aware that several
       other states, including Arkansas, Florida, Kansas, Montana, Ohio, South Dakota,
       and Massachusetts, are reviewing the sales practices and potential unlicensed sale
       of insurance by third-party distributor call centers utilized by the Company.

       11.      In an effort to reassure the market, and despite failing to disclose the sanctions

against it in Montana and Arkansas in the July 20, 2016 Form 8-K, the Company added that it

was “proactively communicating and cooperating with all applicable regulatory agencies, and

[Defendant] Southwell, with his strong skills and experience with insurance regulatory matters,

will lead the Company’s efforts in responding to and addressing any such regulatory matters.”



                                                4
  Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 5 of 52 PageID #: 5



       12.     Two days before the Company’s disclosure, the Company submitted its Florida

TPA Application on July 18, 2016. Unbeknownst to the market, however, by July 25, 2016,

FLOIR had already “deemed that application incomplete and returned it” to the Company. The

Company thereafter reapplied for its TPA License with FLOIR on October 28, 2016.

       13.     On November 18, 2016, and for the first time since the Company went public in

2013, David Hershberger (“Hershberger”) (the “Company’s CFO) adopted a 10(b)(5)-1 stock

trading plan. He and other insiders did so in an attempt to conceal the illicit nature of their stock

sales. Between November 17, 2016 and November 21, 2016, while the Company’s share price

was artificially inflated, Hershberger sold 39,500 shares of his personally-held common stock –

about one-fifth of his holdings.

       14.     On November 28, 2016, FLOIR sent the Company a clarification letter seeking

additional material information that the Company had omitted from their TPA Application with a

response date of December 5, 2016. On December 1, 2016, the Company requested an extension

until December 12, 2016 to respond. FLOIR granted the Company’s request. Inexplicably, and

despite the material importance of the Company’s TPA Application to the Company’s business

operations in Florida and across the country, particularly in light of Florida’s investigation into

the Company’s “unlicensed sale of insurance by third-party distributor call centers,” the

Company failed to timely file its response by December 12, 2016.

       15.     On December 16, 2016, the Company admitted in a private letter to FLOIR that it

had failed to timely reapply and “requested an unspecified extension of time to gather the

remaining information.” As described in a subsequent June 1, 2017 letter from FLOIR to the

Company, “[t]hat same day [December 16, 2016], with no action form the Office granting or

denying the request for an extension of time, Applicant withdrew the application.”




                                                5
  Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 6 of 52 PageID #: 6



       16.    In response to the Company’s withdrawal, FLOIR advised the Company in a letter

dated December 16, 2016 that “until your application has been approved by the office and the

appropriate licensure issued, the referenced company should not transact business that requires

such license in this state.” The Company failed to disclose this profoundly negative material

development to its shareholders in any of its SEC filings.

       17.    Defendants caused the Company to willingly withdraw their key TPA Application

with FLOIR due to their by-then legitimate concern that the Company’s TPA Application would

be denied. Relatedly, Defendants also knew that the denial of their TPA Application would

have, in the Company’s publicly-undisclosed words, “grave attendant consequences” for the

Company’s operations both in and beyond Florida. Rather than risk an outright denial by FLOIR

– something Defendants knew they would have to disclose to insurance regulators in other states

– Defendants instead voluntarily withdrew their TPA Application. Defendants, however, failed

to make any contemporaneous public disclosure to its shareholders regarding this negative

material development.

       18.    Just a short time after Defendants privately withdrew the Company’s TPA

Application in December 2016, the Company filed a Final Prospectus on Form 424B3 with the

SEC on March 8, 2017 to enable Defendant Kosloske and entities he controlled to sell shares of

the Company’s artificially-inflated stock to the public (the “Secondary Offering”). According to

the Company: “[a]ll such shares were offered and sold by … entities owned and controlled,

directly and indirectly, by Michael Kosloske, the founder, Chief of Product Innovation, and a

director of the Company. The selling stockholders will receive all of the net proceeds from the

offering. The Company did not sell any shares in the offering.”




                                                6
  Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 7 of 52 PageID #: 7



       19.    Defendant Kosloske thereafter sold three million shares of his personally held

common stock – or 43.8% of his total holdings – in the Secondary Offering, pocketing nearly

$40 million from his suspiciously-timed insider transaction. The Company’s shares fell almost

10% on March 8, 2017 in response to the announcement that Defendant Kosloske – the

Company’s own founder – was selling nearly half of his Company shares.

       20.    A March 8, 2017 article published on the Motley Fool about the Secondary

Offering partial fraud disclosure entitled, “Why Health Insurance Innovations Is Tumbling 10%

Today,” reported that “[o]n March 7, management updated investors on plans by the company’s

founder, Mike Kosloske, to sell 3 million shares of Class A stock in the company through a

secondary offering. The offering was priced at $14 per share and none of the proceeds of this

offering will go to the company. Kosloske moved from the CEO role to the executive chairman

role at Health Insurance Innovations in 2015.” Market analysts covering the Company later

justifiably identified Defendant Kosloske’s massive sale as a key risk factor facing the Company.

       21.    Just a short time after the Secondary Offering, the Company refiled its TPA

Application with FLOIR on April 19, 2017. The application appeared to be untimely because, in

a December 16, 2016 email from FLOIR to the Company, FLOIR informed the Company that it

could reapply without submitting new paperwork or fees “[s]o long as the application is

submitted within 60 days from December 16, 2016 [i.e., February 14, 2017].”

       22.    Before FLOIR had made any decision regarding the renewed TPA Application,

however, the Company filed a Registration Statement on Form S-3, effective May 19, 2017

(“2017 Registration Statement”), to offer and sell up to $150 million of any combination of debt

securities, Class A Common Stock, Preferred Stock, Warrants, Units or Purchase Contracts to

the unsuspecting public while the Company’s share price remained artificially inflated.




                                               7
  Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 8 of 52 PageID #: 8



       23.    Just two weeks after filing the Registration Statement, the Company received

devastating news. In a private letter from FLOIR to the Company sent June 1, 2017, the

Company was informed that the Company’s TPA Application had been “DENIED.” The bases

for the denial included, inter alia, FLOIR’s findings that the Company’s application “contained

numerous, material errors and omissions” and that the Company was “not competent.”

       24.    The denial also noted that the Company had misrepresented biographical

information regarding Hershberger and Kosloske by failing to disclose “civil actions [against

them] involving dishonesty, breach of trust, or financial dispute[s]…” The June 1, 2017 FLOIR

denial also noted that the Company “has submitted a new application filing for review three

times over eight months, has been provided two separate sets of clarification letters, and has been

granted numerous extensions of time to submit supplemental responses.”             The Company

concealed these highly material developments from its shareholders for two months when the

Company finally, but incompletely, acknowledged the FLOIR denial in their August 4, 2017

Quarterly Report on Form 10-Q.

       25.    In a written letter to FLOIR dated June 16, 2017, the Company mischaracterized

FLOIR’s denial as merely a “notice proposing to deny” the Company’s TPA application. In that

same letter, the Company complained that the denial of its application would require the

Company to report this event to other states where it operated. In the Company’s own words,

this would then trigger a “domino effect” which could result in its losing licenses in the other

states. According to the Company, therefore, the consequences of the Florida TPA license denial

could be catastrophic. The Company concealed this letter and its contents from its shareholders.




                                                8
  Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 9 of 52 PageID #: 9



       26.     More specifically, the Company’s June 16, 2017 written appeal to FLOIR

privately acknowledged the disastrous effects the denial would have on the Company’s

operations, writing:

       The application denial would trigger a duty to report (and thus raise the specter of
       additional denials) in many of those states as well, and every state in which [the
       Company] would seek to pursue any form of insurance related licensure in the
       future (thus raising the specter of a domino effect of denials that would have to be
       reported); to say that the interests of [the Company] as an entity would be
       substantially affected is a radical understatement.

Defendants caused the Company to deliberately conceal these highly material negative facts

from its own shareholders.

       27.     On August 4, 2017, the Company filed its Quarterly Report on Form 10-Q with

the SEC (“2Q 2017 Report”) which Southwell and Hershberger signed. While the 2Q 2017

Report finally disclosed that FLOIR had denied the Company’s key TPA Application, that

disclosure was itself materially misleading because it failed to also reveal to investors the

potentially devastating consequences Defendants contemporaneously knew the denial could have

on the Company’s operations. The Company therefore deliberately understated the scope of

those negative material developments to its shareholders and did so in a manner Defendants

knew would mislead the market.

       28.     On September 1, 2017, Southwell and Hershberger – who had signed the 2Q 2017

Report disclosing the denial by FLOIR just weeks earlier – both personally executed a

“Declaration and Certification” under penalty of perjury with the Illinois Department of

Insurance misrepresenting that the Company had never been “refused” a TPA license, and that a

“license to act as such” had never been denied “in any state.” Given the TPA Application denial

by FLOIR that Hershberger and Southwell disclosed in the 2Q 2017 Report just weeks earlier,

this representation was false when made and Hershberger and Southwell knew it.



                                               9
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 10 of 52 PageID #: 10



       29.    Finally, on September 11, 2017, a whistleblower report about the Company called

“Health Insurance Innovations: Penalties to Exceed $100 Million and Undisclosed Domino

Effect” was published on Seeking Alpha publicly-disclosing for the first time that, inter alia,

“HIIQ privately warns of disastrous ‘domino effect’ spreading to other states, causing additional

loss of license. HIIQ makes no disclosure to investors.”

       30.    Upon the release of this and related news, the Company’s share price fell $6.55

per share, from a closing price of $29.90 per share on September 8, 2017 to a close at $23.35 per

share on September 11, 2017 on massive volume of 9,454,100 shares traded that day – a drop of

approximately 21.91%. As the market continued to digest the negative news the following day,

the Company’s share price fell an additional 15.4% on September 12, 2017, again on massive

trading volume as depicted in the chart below:




                                                 10
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 11 of 52 PageID #: 11



                                 JURSIDICTION AND VENUE

       31.     Pursuant to 28 U.S.C. § 1331 and section 27 of the Securities Exchange Act of

1934 (the “Exchange Act”), this Court has jurisdiction over the claims asserted herein for

violations of sections 10(b), 20(a) and 14(a) of the Exchange Act and SEC Rule 14a-9

promulgated thereunder. This Court has supplemental jurisdiction over the remaining claims

under 28 U.S.C. § 1367.

       32.     This Court has jurisdiction over each defendant named herein because each

defendant is either a corporation that conducts business in and maintains operations in this

District or is an individual who has sufficient minimum contacts with this District to render the

exercise of jurisdiction by the District courts permissible under traditional notions of fair play

and substantial justice.

       33.     Venue is proper in this Court in accordance with 28 U.S.C. § 1391 because: (a)

the Company maintains its principal place of business in this District; (b) one or more of the

defendants either resides in or maintains executive offices in this District; (c) a substantial

portion of the transactions and wrongs complained of herein, including Defendants’ primary

participation in the wrongful acts detailed herein, and aiding and abetting and conspiracy in

violation of fiduciary duties owed to the Company, occurred in this District; and (d) Defendants

have received substantial compensation in this District by doing business here and engaging in

numerous activities that had an effect in this District.

                                             PARTIES

Plaintiff

       34.     Plaintiff Melvyn Klein is a current owner of Health Insurance Innovations stock

and has held the stock during the time of Defendants’ continuous wrongful course of conduct




                                                  11
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 12 of 52 PageID #: 12



alleged herein. Plaintiff will fairly and adequately represent the interests of the shareholders in

enforcing the rights of the Company.

Nominal Defendant

       35.    Defendant Health Insurance Innovations is a Delaware corporation with its

principal place of business in with its principal executive offices at 15438 N. Florida Avenue,

Suite 201, Tampa, FL 33613. The terms “HII”, “HPIH”, and “ICE” refer to the stand-alone

entities Health Insurance Innovations, Inc., Health Plan Intermediaries Holdings, LLC, and

Insurance Center for Excellence, LLC, respectively. The Company’s common shares trade on the

NASDAQ under the ticker symbol “HIIQ.”

Director Defendants

       36.    Defendant Gavin T. Southwell (“Southwell”) has served as the Company’s

President since July 2016, and as its Chief Executive Officer (“CEO”) and member of the Board

of Directors (the “Board”) since November 2016.          The Company’s filings with the SEC

represented that Southwell’s detailed knowledge and extensive insurance background, including

that having worked in senior executive positions for a broker, managing general underwriter,

insurer and reinsurer, “makes him a valuable member of the Board.”

       37.    Southwell signed the Company’s materially false and misleading:

               •      Annual Report on Form 10-K for the fiscal year ended December 31, 2016
                      that the Company filed with the SEC on March 2, 2017 (“2016 Annual
                      Report”);

               •      Quarterly Report on Form 10-Q for the quarterly period ended March 31,
                      2017 that HIIQ filed with the SEC on May 4, 2017 (the “1Q 2017
                      Report”);

               •      Registration Statement on Form S-3 that the Company filed with the SEC
                      on May 5, 2017 (“2017 Registration Statement”); and




                                                12
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 13 of 52 PageID #: 13



               •     Quarterly Report on Form 10-Q for the quarterly period ended June 30,
                     2017 that the Company filed with the SEC on August 4, 2017 (the “2Q
                     2017 Report”).

         38.   Defendant Michael W. Kosloske (“Kosloske”) founded the Company. He serves

as the Company’s Chief of Product Innovation and as a Company director and was Board Chair

from 2012 to 2016.      Previously, Kosloske served as the Company’s President and Chief

Executive Officer since the Company began operations in 2008 until 2015, and as Chairman

from 2012 to 2016. Kosloske is married to the Company’s Chief Broker Compliance Officer,

Lori Kosloske. Kosloske signed the materially false and misleading 2016 Annual Report and

2017 Registration Statement.

         39.   Defendant Dr. Sheldon Wang (“Wang”) has served as the Company’s Chief

Technology Officer since 2014, and as a director since May 2017. During the period of time

when the Company materially misstated information to the investing public to keep the stock

price inflated, and before the scheme was exposed, Wang sold 155,882 Company shares on

inside information, for which he received over $3.2 million and made no purchases of Company

stock:

         40.   Defendant Bruce Telkamp (“Telkamp”) has served as CEO of the Company’s

Consumer Division and CEO of HealthPocket, Inc., a Company subsidiary, since May 2015. He

also served as a Company director from April 2016 to May 2017. During the period of time

when the Company materially misstated information to the investing public to keep the stock

price inflated, and before the scheme was exposed, Telkamp sold 273,775 Company shares on

inside information, for which he received over $5.7 million and made no purchases of Company

stock.




                                            13
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 14 of 52 PageID #: 14



        41.   Defendant Paul E. Avery (“Avery”) has served as a Company director since

2013.

        42.   Defendant Anthony J. Barkett (“Barkett”) has served as a Company director

since 2013 and is a member of the Audit Committee.

        43.   Defendant Paul Gabos (“Gabos”) has served as a Company director since 2013,

Chairman on the Board since November 2016, and is the Chairman of the Audit Committee.

        44.   Defendant Robert Murley (“Murley”) has served as a Company director since

2014 and is a member of the Audit Committee. During the period of time when the Company

materially misstated information to the investing public to keep the stock price inflated, and

before the scheme was exposed, Murley sold 10,000 shares of Company stock on March 9, 2017,

from which he benefited in the amount of approximately $158,210. His insider sale made with

knowledge of material non-public information before the material misstatements and omissions

were exposed demonstrates his motive in facilitating and participating in the scheme.

        45.   Defendants Southwell, Kosloske, Wang, Telkamp, Avery, Barkett, Gabos, and

Murley are collectively referred to herein as the “Director Defendants”.

Officer Defendants

        46.   Defendant David Hershberger (“Hershberger”) has served as the Company’s

Chief Financial Officer (“CFO”) since September 2016. Hershberger signed the Company’s

materially false and misleading:

               •      Quarterly Report on Form 10-Q for the quarterly period ended September
                      30, 2016 that HIIQ filed with the SEC on November 3, 2016 (the “3Q
                      2016 Report”);

               •      Press release on Form 8-K that the Company filed with the SEC on March
                      2, 2017;




                                               14
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 15 of 52 PageID #: 15



               •       Final Prospectus Supplement on Form 424B3 that the Company filed on
                       March 8, 2017;

               •       2016 Annual Report;

               •       1Q 2017 Report;

               •       2017 Registration Statement;

               •       2Q 2017 Report; and

               •       Press release on Form 8-K that the Company filed with the SEC on
                       August 3, 2017.

       47.     During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed,

Hershberger sold 112,269 Company shares on inside information, for which he received

approximately $2.1 million and made no purchases of Company stock.

       48.     Defendants Southwell, Kosloske, Wang, Telkamp, Avery, Barkett, Gabos, Murley

and Hersgberger are collectively referred to herein as the “Defendants”.

                     THE COMPANY’S CORPORATE GOVERNANCE

       49.     As members of the Company’s Board, the Director Defendants were held to the

highest standards of honesty and integrity and charged with overseeing the Company’s business

practices and policies and assuring the integrity of its financial and business records.

       50.     The conduct of the Director Defendants complained of herein involves a knowing

and culpable violation of their obligations as directors and officers of the Company, the absence

of good faith on their part, and a reckless disregard for their duties to the Company and its

investors that the Director Defendants were aware posed a risk of serious injury to the Company.




                                                 15
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 16 of 52 PageID #: 16



                         DUTIES OF THE DIRECTOR DEFENDANTS

       51.     By reason of their positions as officers and/or directors of the Company, and

because of their ability to control the business and corporate affairs of the Company, the Director

Defendants owed the Company and its investors the fiduciary obligations of trust, loyalty, and

good faith. The obligations required the Director Defendants to use their utmost abilities to

control and manage the Company in an honest and lawful manner. The Director Defendants

were and are required to act in furtherance of the best interests of the Company and its investors.

       52.     Each director of the Company owes to the Company and its investors the fiduciary

duty to exercise loyalty, good faith, and diligence in the administration of the affairs of the

Company and in the use and preservation of its property and assets. In addition, as officers

and/or directors of a publicly held company, the Director Defendants had a duty to promptly

disseminate accurate and truthful information regarding the Company’s operations, finances, and

financial condition, as well as present and future business prospects, so that the market price of

the Company’s stock would be based on truthful and accurate information.

       53.     To discharge their duties, the officers and directors of the Company were required

to exercise reasonable and prudent supervision over the management, policies, practices, and

controls of the affairs of the Company. By virtue of such duties, the officers and directors of the

Company were required to, among other things:

               (a)       ensure that the Company complied with its legal obligations and

               requirements, including acting only within the scope of its legal authority and

               disseminating truthful and accurate statements to the SEC and the investing

               public;




                                                16
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 17 of 52 PageID #: 17



              (b)    conduct the affairs of the Company in an efficient, businesslike manner so

              as to make it possible to provide the highest quality performance of its business,

              to avoid wasting the Company’s assets, and to maximize the value of the

              Company’s stock;

              (c)    properly and accurately guide investors and analysts as to the true financial

              condition of the Company at any given time, including making accurate

              statements about the Company’s business prospects, and ensuring that the

              Company maintained an adequate system of financial controls such that the

              Company’s financial reporting would be true and accurate at all times;

              (d)    remain informed as to how the Company conducted its operations, and,

              upon receipt of notice or information of imprudent or unsound conditions or

              practices, make reasonable inquiries in connection therewith, take steps to correct

              such conditions or practices, and make such disclosures as necessary to comply

              with federal and state securities laws;

              (e)    ensure that the Company was operated in a diligent, honest, and prudent

              manner in compliance with all applicable federal, state and local laws, and rules

              and regulations; and

              (f)    ensure that all decisions were the product of independent business

              judgment and not the result of outside influences or entrenchment motives.

       54.    Each Director Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and to its shareholders the fiduciary duties of loyalty, good faith,

and the exercise of due care and diligence in the management and administration of the affairs of

the Company, as well as in the use and preservation of its property and assets. The conduct of




                                               17
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 18 of 52 PageID #: 18



the Director Defendants complained of herein involves a knowing and culpable violation of their

obligations as directors and officers of the Company, the absence of good faith on their part, and

a reckless disregard for their duties to the Company and its shareholders that the Director

Defendants were aware, or should have been aware, posed a risk of serious injury to the

Company.

        55.   The Director Defendants breached their duties of loyalty and good faith by

causing the Company to issue false and misleading statements concerning the business results

and prospects of the Company. As a result, the Company has expended, and will continue to

expend, significant sums of money related to investigations and lawsuits.

                              SUBSTANTIVE ALLEGATIONS

A.      Company Background

        1.    The Company’s Business Model

        56.   The Company is a Delaware company. It is a holding company whose sole asset

is a 35% stake in the “aggregate membership interests” of Health Plan Intermediaries, Holdings

LLC (“HPIH”). “Health Insurance Innovations, Inc.” is also registered as a fictitious name of

HPIH.

        57.   Health Insurance Innovations describes itself as a “developer and administrator”

of individual health plans and ancillary products, who “design[s] and structure[s] insurance

products on behalf of insurance carrier companies” and “market[s] them to individuals.” Health

Insurance Innovations targets “the large and under-penetrated segment of the U.S. population

who are uninsured or underinsured,” which includes “new graduates, divorcees, early retirees,

military discharges, the unemployed, part-time and seasonal employees and temporary workers.”




                                               18
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 19 of 52 PageID #: 19



       58.     A distribution network of Health Insurance Innovations-owned websites and

around 100 third-party call centers sell insurance products underwritten by insurance companies.

Health Insurance Innovations collects payments from customers on behalf of insurance

companies and remits commissions to the third-party call center that sold the customer the

policy. Health Insurance Innovations also acts as a third-party administrator (“TPA”) that

functions as a middleman between health insurers and customers looking for affordable health

insurance plans. The short-term medical policies, ancillary insurance, and health benefit plans

Health Insurance Innovations administers are sold outside of the Affordable Care Act (“ACA”)

marketplace, and therefore are not considered qualifying health coverage under the ACA.

       59.     The Company markets “affordable alternatives” to health plans available on the

government exchanges. Because these products are sold outside the ACA marketplaces, they do

not have to comply with many key ACA regulations. For instance, they are not required to

comply with the ACA’s requirement to cover preexisting conditions. To the extent that some

states may require some coverage of pre-existing conditions, Health Insurance Innovations has

promised investors that their customer base “substantially [] has no covered pre-existing

conditions.”

       60.     A customer can purchase a Health Insurance Innovations-administered policy via

one of two channels: (a) through a call center; or (b) on a website owned by the Company. The

customer then pays premiums and an enrollment fee to Health Insurance Innovations, which

transfers the premium payment to the underwriting insurer and keeps the enrollment fee. Health

Insurance Innovations also pays the commission to the agent who sold the policy, which

originates from the underwriting insurer.       Health Insurance Innovations advances the




                                              19
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 20 of 52 PageID #: 20



commission to the third-party call center in the form of a secured loan (below is a diagram of the

relationship):




       61.       At all relevant times, the Company acknowledged that “state regulators require us

to maintain a valid license in each state in which we transact health insurance business and

further require that we adhere to sales, documentation and administration practices specific to

each state.”

       62.       Health Insurance Innovations sought and obtained licenses to operate as a third-

party administrator from a number of states long before it did so in Florida. For instance, it

applied for a TPA license in the state of Illinois in 2012, wherein it disclosed that it was not

licensed it in its home state of Florida. Health Insurance Innovations did not seek a TPA license

from the state of Florida, where the business is headquartered, until July of 2016.




                                                20
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 21 of 52 PageID #: 21



       63.     Health Insurance Innovations went public pursuant to an IPO on February 7, 2013.

Prior to the IPO, on December 6, 2012, the SEC informed the Company that “[i]t is not

appropriate to imply that you are not liable for statements included in your registration statement.

Please delete these statements or specifically state that you are responsible for the referenced

information.” The SEC was concerned that the Company’s draft prospectus inappropriately

represented that the Company was not responsible for some of the information it presented as

follows:

       This prospectus includes industry and market data that we obtained from periodic
       industry publications, third-party studies and surveys, filings of public companies
       in our industry and internal company surveys. These sources include government
       and industry sources. Industry publications and surveys generally state that the
       information contained therein has been obtained from sources believed to be
       reliable. Although we believe the industry and market data to be reliable as of the
       date of this prospectus, this information could prove to be inaccurate. Industry and
       market data could be wrong because of the method by which sources obtained
       their data and because information cannot always be verified with complete
       certainty due to the limits on the availability and reliability of raw data, the
       voluntary nature of the data gathering process and other limitations and
       uncertainties. In addition, we do not know all of the assumptions regarding
       general economic conditions or growth that were used in preparing the forecasts
       from the sources relied upon or cited herein.

       64.     On December 12, 2012, the Company acknowledged its attempted sleight of hand

and informed the SEC that the “Company acknowledges the Staff’s comment and has deleted

these statements.”

B.     The Company Has Been Repeatedly Accused of
       Making False and Misleading Statements to State Regulators

       1.      Beyond Florida

       65.     At all relevant times, the Company has misleadingly represented to the market

that it had market-leading compliance.      However, and as set forth herein, the Company’s




                                                21
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 22 of 52 PageID #: 22



compliance failures with state regulators has harmed the Company, its prospects and damaged

Company shareholders.

       66.    On March 28, 2016, the Arkansas Insurance Department (“Arkansas”) issued a

press release entitled: “[f]raudulent practices alleged against Florida company” that announced a

Cease and Desist Order against the Company. Arkansas accused the Company of “intentionally

misrepresenting the terms of an insurance contract or application for insurance” and using

“fraudulent and dishonest practices in attempting to sell short-term health care plans” – namely,

the Company’s core business operations. The press release announcing the Cease and Desist

Order is stated below:




       67.    On May 9, 2016, the Company was issued a temporary Cease and Desist Order by

the State of Montana, which directed the Company to “cease and desist from selling negotiating,


                                               22
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 23 of 52 PageID #: 23



transacting, administering, or otherwise take part in or benefit from any insurance transaction in,

to, or from Montana, or attempt to do any of the same.” The Company’s health insurance

producer license has been suspended in Montana since the time of Montana’s action against it,

and the Company is currently not permitted to operate there.

       68.      In a Notice of Proposed Hearing issued the same day as the Cease and Desist

Order, the Office of the Montana State Auditor alleged that the Company entities “enrolled

thousands of Montanans in short term medical plans, and [the Company] received at least

$449,000 in administrative fees and another $54,000 in premium [between January 1, 2012 and

April 20, 2015]” and that “[n]one of the [the Company] entities have ever been certified as

administrators in Montana, or have requested or received waiver of the certification

requirement.”

       69.      Throughout the Montana action, the Montana State Auditor refers to the

Company’s fraud as “the HII scheme.”            The Montana fraud complaint also specifically

highlighted the Company’s role in the scheme, without any mention of the “two dozen” other

entities misleadingly emphasized by the Company in its SEC filings to downplay the

significance of these regulatory sanctions against it:




                                                 23
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 24 of 52 PageID #: 24




       70.    The following month, on June 8, 2016, the Commissioner of the Indiana

Department of Insurance issued an Examination Warrant to the Company indicating that the

Market Actions Working Group of the National Association of Insurance Commissioners had

accepted a request for a review of “[the Company] sales, marketing and administration of short

term medical plans and ACA plans” between March 23, 2010 through April 30, 2016. That

review was to be conducted in conjunction with a multistate examination of HCC Life Insurance

Company, one of HIIQ’s previously affiliated insurers.

       71.    Then, in September 2016, the Company filed an application to renew its third-

party administrator license in Illinois. The application specifically asked whether the Company

had ever been “refused a license to act as a Third Party Administrator, agent, producer, or

solicitor, or has a license to act as such ever been denied, suspended, revoked, or surrendered for

regulatory reasons in any state either as an individual or as a member of entity?” Despite the fact


                                                24
    Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 25 of 52 PageID #: 25



that Montana had suspended the Company’s license just six months prior – Hershberger signed

his name to an application under penalty of perjury indicating that the answer was “no.”

        72.    On October 31, 2016, the Company filed an application for a third-party

administrator license with the Montana CSI. There, Southwell and Hershberger signed notarized

affidavits stating that, to their knowledge, they had never been an officer of a company that

“[h]ad its permit, license, or certificate of authority suspended, revoked, canceled, non-renewed,

or subjected to any judicial, administrative, regulatory, or disciplinary action . . .” Notably,

Kosloske answered the question affirmatively, saying that he had been in such a position, but did

not provide any details in the follow-up question asking for explanation.

        73.    The attestations by Southwell and Hershberger were materially misleading

because they were officers of the Company, which had been the subject of at least three (3)

regulatory actions that year alone – including in the state of Montana. 1

        74.    On March 6, 2017, the commissioner of the Indiana Department of Insurance

issued a Modified Examination Warrant to the Company that expanded the forty-two (42) state

examination against the Company. The Modified Examination Warrant notified the Company

that “the Examination is hereby modified to include a review of Health Insurance Innovation

Inc., and its affiliates, parents, subsidiaries and assigns (collectively “HII”)’s marketing, sales,

administration and claims payment of insurance products for all insurance carriers, agencies,

sub-agencies, agents, sub-agents, producers, contractors and other parties with whom HII

conducted business.”

        75.    On September 1, 2017, the Company filed an application to renew its third-party

administrator license in the state of Illinois. The application asked: “[h]ave you been refused a

1
        While Hershberger signed his Affidavit on June 2, 2016 - i.e., before the Indiana warrant
was filed, he still would have been aware of the Montana and Arkansas actions.


                                                25
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 26 of 52 PageID #: 26



license to act as a Third Party Administrator, agent, broker, producer, or solicitor, or has a

license to act as such ever been denied, suspended, revoked, or surrendered for regulatory

reasons in any state either as an individual or as a member of entity?” Despite the fact that their

license was still suspended in Montana and that they had recently been denied a license in their

home state of Florida, Gavin, Southwell and Hershberger signed their names to an application

indicating that the answer to this question was “no.”

       76.     As herein alleged, the Company’s failure to provide the information requested was

a deliberate attempt to delay the agency’s scrutiny as well as mislead investors and state

insurance regulators.

       2.      In Florida

       77.     The Company initially filed its Florida TPA Application on July 18, 2016. On

July 20, 2016, the Company revealed that it was under investigation in Florida for its “sales

practices” and “unlicensed sale of insurance by third-party distributor call centers utilized by the

Company.” Subsequently, after Florida’s Office of Insurance Regulation (“FLOIR”) issued

clarification letters seeking additional or missing information from the Company, on December

1, 2016, the Company requested an extension to respond until December 12, 2016. FLOIR

granted this request.

       78.     The Company failed to timely respond. Instead, on December 16, 2016, the

Company acknowledged in a private letter to FLOIR that it had not yet responded to all the

requests for clarification and requested another extension.        Later that day, the Company

withdrew its application.    In response to the Company’s withdrawal, FLOIR advised the

Company in a letter dated December 16, 2016 that “until your application has been approved by

the office and the appropriate licensure issued, the referenced company should not transact




                                                26
    Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 27 of 52 PageID #: 27



business that requires such license in this state.” The Company did not contemporaneously

disclose the existence of this highly material order.

        79.    FLOIR also advised the Company that its TPA Application could be effectively

reinstated without incurring additional fees if the Company resubmitted its application within

sixty days of December 16, 2016 (February 14, 2017).

        80.    After the Company ultimately refiled its TPA Application on April 19, 2017,

FLOIR denied it on June 1, 2017 deeming the Company “not competent,” and finding that the

Company “failed to correct errors or omissions in the application and did not supply additional

information when requested by [FLOIR].” 2         FLOIR’s June 1, 2017 denial added that the

Company’s TPA Application errors and omissions were “material.” FLOIR also determined that

the Company had attempted to mislead it by concealing lawsuits against Kosloske and

Hershberger “involving dishonesty, breach of trust or a financial dispute.”

        81.    FLOIR also noted that over the “extended period” during which the Company

submitted a new application filing three (3) times over an eight (8) month period, during which

the agency provided two separate sets of clarification letters, the Company still failed to provide

information the agency had repeatedly requested. The Company failed to provide details on the

premiums collected and paid out by the insurance companies it worked with, and failed to

provide information explaining its affirmative answer to the question asking if the Company had

ever had a permit, license, or certificate of authority suspended, revoked or cancelled.

        82.    The Company answered “no” in response to a question asking whether Kosloske

had been a party to “any civil action involving dishonesty, breach of trust, or a financial dispute.”

When an independent audit by FLOIR revealed that he in fact had been named in two Florida

2
      The Company was informed of the denial and the reasons for it by their outside counsel at
Greenspoon Marder no later than June 4, 2017.


                                                 27
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 28 of 52 PageID #: 28



state actions, the Company still failed to provide information requested about their nature and

final disposition.

        83.    The Company also answered “no” in response to a question asking whether

Hershberger had been a party in the last ten years to “any civil action involving dishonesty,

breach of trust, or a financial dispute.” When a background report revealed that he had been

named in two (2) Wisconsin state actions, the Company again failed to provide information

requested about their nature and final disposition.

        84.    In a June 16, 2017 letter to FLOIR purporting to appeal the denial of its TPA

Application, the Company represented that it had TPA licenses in “over twenty states where such

licensure is required” and complained that many states require license applicants to disclose if a

license has been suspended, revoked or denied in another jurisdiction. The Company added that:

“to say that the interests of [the Company] as an entity would be substantially affected is a

radical understatement.”

                MATERIALLY FALSE AND MISLEADING STATEMENTS

A.     The Company’s November 3, 2016 Materially Misleading Statements

        85.    On November 3, 2016, Defendants caused the Company to file its 3Q 2016 Report

with the SEC which Hershberger signed. The 3Q 20116 Report represented that, as of the date it

was filed: “[t]here were no material changes to the risk factors disclosed in our Annual Report on

Form 10-K for the year ended December 31, 2015, other than the following new risk factor . . .”

The Company’s 2015 Annual Report on Form 10-K was filed with the SEC on March 8, 2016

        86.    The 3Q 2016 Report also stated that “[w]e are aware that several other states,

including Arkansas, Florida, Kansas, Montana, Ohio, South Dakota, Texas and Massachusetts,




                                                28
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 29 of 52 PageID #: 29



are reviewing the sales practices and potential unlicensed sale of insurance by third-party

distributor call centers utilized by the Company . . . .”

       87.     The statements alleged above were materially misleading when made because: (a)

Defendants knew or deliberately disregarded that, between the filing of the 2015 Annual Report

on March 8, 2016 and the filing on the 3Q 2016 Report on November 3, 2016, material

developments had occurred regarding the Company’s operations that did            pose a risk to

investors, including the fact that the state of Montana had moved far beyond merely “reviewing”

the Company’s sales practices.

       88.     In fact, in May 2016, the State of the Montana action accused the Company of

engaging in “misinformation and deception” and entered a Cease and Desist Order against it

requiring it to “immediately cease and desist from selling, negotiating, transacting,

administering, or otherwise take part in or benefit from any insurance transaction in, to or from

Montana . . . .” Moreover, the Cease and Desist Order summarily suspended all the Company’s

Montana insurance license pending a hearing. On May 9, 2016, the Office of the Montana State

Auditor, Commissioner of Securities & Insurance filed an action against the Company for

“routinely” selling insurance policies “through misinformation and deception,” and characterized

the Company’s misconduct as a “scheme” to defraud Montana’s residents.

       89.     The 3Q 2016 Report was also materially false and misleading because it contained

a signed certification pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) by Hershberger

stating that the information contained in the 3Q 2016 Report was accurate. Southwell was also

aware of these negative material facts, because, on July 20, 2016, the Company represented that




                                                  29
    Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 30 of 52 PageID #: 30



“Southwell . . . will lead the Company’s efforts in responding to and addressing any such

regulatory matters.” 3

        90.    Hershberger participated in an earnings call on November 3, 2016, to discuss the

3Q 2016 quarterly results. At no time during that call did Hershberger disclose the existence of

the negative developments in Montana.

B.      The Company’s March 2, 2017 SEC Filings
        Contained Materially Misleading Statements

        91.    On March 2, 2017, Defendants caused the Company to file a press release with the

SEC on Form 8-K reporting the Company’s Fourth Quarter and Fiscal 2016 Financial and

Operating Results (“March 2017 Form 8-K”). The March 2017 Form 8-K was signed by

Hershberger. Defendants either knew or deliberately disregarded that the March 2017 Form 8-

K’s “Regulatory Update” section was materially misleading because it failed to disclose that, in

December 2016, the Company had withdrawn its Florida TPA application due to numerous

failures on the Company’s part to accurately complete it.

        92.    Defendants either knowingly or with deliberate recklessness also failed to disclose

in the March 2017 Form 8-K the material fact that, in response to the Company’s withdrawal on

December 16, 2016, FLOIR advised the Company that “until your application has been approved

by the [FLOIR] and the appropriate licensure issued, the referenced company should not transact

business that requires such license in this state.” Southwell was clearly aware of this negative

material fact because, on July 20, 2016, the Company represented that “Southwell . . . will lead

the Company’s efforts in responding to and addressing any such regulatory matters.”




3
       In an August 9, 2016 earnings call, Hershberger announced that Southwell had been
promoted to President saying that Southwell had a “significant amount of expertise” in state
regulatory matters and would be “responsible for sales, marketing distribution and operations.”


                                               30
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 31 of 52 PageID #: 31



       93.    The March 2017 Form 8-K also represented that: “[i]n addition to the multistate

examination led by Indiana, we are aware that several other states, including Arkansas, Florida,

Kansas, Massachusetts, Montana, Ohio, South Dakota, and Texas are reviewing alleged non-

compliance with sales practices, non-compliance with insurance laws, and/or unlicensed sale of

insurance by third-party distributor call centers utilized by the Company.”

       94.    On March 2, 2017, the Company also filed its Annual Report on Form 10-K for

fiscal year 2016 with the SEC (“2016 Annual Report”). The 2016 Annual Report was signed by

Southwell, Hershberger and Kosloske.        Defendants represented that: “[i]n addition to the

multistate examination, the Office of the Montana State Auditor, Commissioner of Securities and

Insurance (“CSI”) has initiated an administrative action against us.” While Defendants finally

acknowledged the material fact that their license had been suspended in Montana (nine months

after the fact), the 2016 Annual Report was materially misleading when made because

Defendants either knowingly or with deliberate recklessness failed to disclose that the Montana

CSI had accused the Company of engaging in a fraudulent “scheme” against Montana’s

residents.

       95.    Again, Southwell cannot credibly deny his knowledge of these negative,

undisclosed material facts, because, on July 20, 2016, the Company represented that “Southwell .

. . will lead the Company’s efforts in responding to and addressing any such regulatory matters.”

C.     The Company’s March 8, 2017 Prospectus
       Contained Materially Misleading Statements

       96.    On March 8, 2017, Defendants caused the Company to file a Final Prospectus

Supplement on Form 424B3 with the SEC announcing that the “selling stockholders identified in

this prospectus supplement are offering 3,000,000 shares of our Class A common stock, which

are to be issued upon the exchange of an equivalent number of Series B Membership Interests



                                               31
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 32 of 52 PageID #: 32



(together with an equal number of shares of our Class B common stock) of Health Plan

Intermediaries Holdings, LLC.”     The Company announced the pricing of the underwritten

Secondary Offering at a price to the public of $14.00 per share which was expected to close on

March 13, 2017.

       97.    All shares in the Secondary Offering were offered and sold by entities owned and

controlled, directly and indirectly, by Kosloske who received all of the net proceeds from the

Secondary Offering. The Company did not sell any shares in the Secondary Offering. As the

selling stockholder, Kosloske received all of the net proceeds from the offering. The Company’s

share price fell on March 8, 2017 to close at $15.65 from the prior day’s closing price of $17.35

– a drop of 9.8% -- in response to the announcement of the Secondary Offering.

       98.    The Prospectus was materially misleading because it incorporated by reference the

materially misleading: (i) 2016 Annual report; and (ii) March 2017 Form 8-K. Southwell was

also aware of these negative material facts, because, on July 20, 2016, the Company represented

that “Southwell … will lead the Company’s efforts in responding to and addressing any such

regulatory matters.”

D.     The Company’s May 4-5, 2017 SEC Filings
       Contained Materially Misleading Statements

       99.    On May 4, 2017, Defendants caused the Company to file its Quarterly Report on

Form 10-Q with the SEC for the quarterly period ended March 31, 2017 (“1Q 2017 Report”)

which Southwell and Hershberger signed.

       100.   On May 5, 2017, Defendants caused the Company to file a Registration Statement

on Form S-3, effective May 19, 2017 (“2017 Registration Statement”), to offer and sell up to

$150 million of any combination of debt securities, Class A Common Stock, Preferred Stock,

Warrants, Units or Purchase Contracts to the unsuspecting public.        The 2017 Registration



                                               32
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 33 of 52 PageID #: 33



Statement incorporated by reference the Company’s materially false and misleading: (i) Annual

Report on Form 10-K for the year ended December 31, 2016 (as filed on March 2, 2017); and (ii)

Quarterly Report on Form 10-Q for the period ended March 31, 2017.

       101.   Approximately one month after filing the Registration Statement, the Company

was informed on June 4, 2017 that its TPA Application had been denied by FLOIR on June 1,

2017 and the reasons for the denial. The bases for the denial included, inter alia, the FLOIR’s

conclusions that the Company’s application “contained numerous, material errors and

omissions” and that the Company was “not competent.” The Company failed to immediately

report this material negative development in a Form 8-K under Item 8.01 (or otherwise) for

“events that … the registrant considers to be of importance to security holders.” Instead, the

Company waited to do so – and only partially – several months later in August 2017.

E.     The Company’s August 3-4, 2017 SEC Filings
       Contained Materially Misleading Statements

       102.   On August 3, 2017, Defendants caused the Company to file a press release on

Form 8-K with the SEC that Hershberger signed. On August 4, 2017, Defendants caused the

Company to file its Quarterly Report with the SEC on Form 10-Q for the quarterly period ended

June 30, 2017 (“2Q17 Report”), which Southwell and Hershberger signed. Moreover, Southwell

and Hershberger executed certifications pursuant to the Sarbanes Oxley Act of 2002 attesting to

the accuracy of the 2Q17 Report.

       103.   The 2Q17 Report represented in relevant part that:

       Many states have statutes that require the licensure of third-party insurance
       administrators (“TPA”). The statutes and applicable regulations vary from state-
       to-state with respect to the nature of the business activities that may require
       licensure. Where the Company believes that statutes are unclear or open to
       interpretation, it takes the prudent approach of applying for a TPA license.
       Therefore, the Company applied for a TPA license with the Florida Office of
       Insurance Regulation (“OIR”). In June 2017, the OIR denied the Company’s



                                              33
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 34 of 52 PageID #: 34



       application based on its determination that the Company had not yet provided all
       information required to process the application. In June 2017, the Company
       appealed the denial with the Florida Division of Administrative Hearings. A final
       hearing on the matters has been scheduled for October 17-20, 2017, but the
       Company is working with the OIR to reach a mutually agreeable resolution of the
       matter prior to the hearing, including discussing whether the OIR will require the
       Company to hold such a license at all.

       104.   Defendants either knew or deliberately disregarded that the statements above were

materially misleading when made because they: (a) misrepresented the necessity of obtaining a

TPA license by the Company in Florida, including the fact that in December 2016 FLOIR

warned the Company that it “should not transact business that requires such license in this state”;

(b) failed to disclose that the Company had already received TPA licenses in a number of

jurisdictions – including in Indiana which required licensing in an applicant’s home state – in the

Company’s case, Florida; and (c) that FLOIR had denied the Company’s TPA Application

because FLOIR determined that the Company had made material misstatements in its application

and found it “not competent.”

       105.   In addition, the 2Q 2017 Report was materially misleading because Defendants

either intentionally or with deliberate recklessness concealed the severe consequences of

FLOIR’s denial of the Company’s TPA Application on the Company’s operations and future

prospects. Also, the Company’s August 3, 2017 Form 8-K was materially misleading because it

failed to make any mention of the FLOIR denial which enabled the Company to conceal the

denial during its subsequent August 3, 2017 conference call with analysts and investors. The

Company’s share price accordingly rose that day from an open of $28.90 per share to a close of

$29.60 per share as a result of this concealment.

       106.   In addition, while the Company stated in the 2Q 2017 Report that it had “appealed

the denial” and that “the OIR denied the Company’s application based on its determination that




                                                34
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 35 of 52 PageID #: 35



the Company had not yet provided all information required to process the application,” they

deliberately failed to disclose that the Company’s written appeal dated June 16, 2017 privately

acknowledged that:

       The application denial would trigger a duty to report (and thus raise the specter of
       additional denials) in many of those states as well, and every state in which [the
       Company] would seek to pursue any form of insurance-related licensure in the
       future (thus raising the specter of a domino effect of denials that would have to be
       reported); to say that the interests of [the Company] as an entity would be
       substantially affected is a radical understatement.

       107.   Even when questioned specifically about the Company’s regulatory compliance

status during the Company’s August 3, 2017 earnings conference call with investors and

analysts, Southwell failed to disclose the truth. There, analyst Richard Collamer Close asked

Southwell to “go into more details” about the Company’s “efforts on improved compliance,”

noting that “obviously, there you have outstanding litigation and I guess regulatory oversight

here . . .” In response, Southwell misleadingly downplayed the regulatory issues the Company

then faced as “a lot of noise . . . that comes from kind of historic items.” But there was nothing

historic about the FLOIR rejection. As evidenced by the desperate language contained in the

Company’s June 16, 2017 appeal to FLOIR and their misleading statements in the Illinois and

Montana applications, the Florida rejection was a serious and imminent threat to the Company’s

operations and Southwell knew it as the person charged with leading the Company’s efforts to

address the Company’s regulatory scrutiny.

       108.   In sum, the 2Q 2017 Report was materially misleading because it misrepresented

that: (a) the Company’s critically important TPA license with FLOIR had been denied due to,

inter alia, Florida’s discovery of undisclosed legal actions against the Company insiders and

finding that the Company was “not competent”; (b) the Company privately warned FLOIR of the

anticipated “domino effect” that the rejection was likely to cause, by which the Company would



                                               35
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 36 of 52 PageID #: 36



subsequently lose licenses in other states; (c) the Company had intentionally omitted material

information and disregarded the FLOIR’s instructions to complete the TPA Application; (d) the

TPA license denial adversely affected the Company’s other licenses and future license

applications; (e) the denial was substantially harming the Company’s ability to conduct its core

business operations; and (f) as a result, the Company’s public statements in the 2Q 2017 Report

were materially false and misleading.

                     DEFENDANTS’ SALES OF COMPANY STOCK
                     WERE SUSPICIOUS IN TIMING AND AMOUNT

       109.   As a result of the intentional or deliberately reckless materially misleading

statements and omissions alleged above, the Company’s stock price soared from a low of $5.98

on November 8, 2016 to a high of $36.35 on August 31, 2017 – just two weeks before the truth

about the misconduct was revealed in the September 11, 2017 Seeking Alpha Report.

       110.   The    Company’s     highest-ranking   executive    officers   and   directors   sold

aggressively, demonstrating their additional motive to commit fraud. While some of these

insiders – including Hershberger – established 10(b)(5)-1 trading plans, they also sold

extensively outside of the scope of the suspiciously timed adoption of these trading plans. At the

time of the IPO, Hershberger was awarded 400,000 shares pursuant to the Company’ long term

incentive plan. These shares were scheduled to vest: 20% on August 13, 2013; 20% on October

1, 2013, 20% on October 1, 2014; 20% October 1, 2015; and 20% October 1, 2016.

       111.   A shell corporation in the IPO named “Health Plan Intermediaries Sub, LLC” was

awarded 86,667 Class B Shares. Kosloske is the sole member and primary manager of Health

Plan Intermediaries, LLC (“HPI”), which is sole managing member of HPIS and has sole voting

and dispositive power over the shares held by HPIS. Further, according to the Company’s filings

with the SEC, these “shares of Class B common stock, together with the Series B Membership



                                               36
    Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 37 of 52 PageID #: 37



Interests of HPI, are exchangeable, at Michael W. Kosloske’s election, for equal number of

shares of Class A common stock. This exchange right has no expiration date.” In total,

Kosloske acquired 8,666,667 shares of the Class B Common stock through HPI, LLC. If he

executed such an exchange, Defendant Kosloske would control 65% of the Class A common

stock.

         112.   In July 2014, the Company acquired HealthPocket in exchange for $21.9 million

and 900,900 shares of the Class A stock. Shortly after the merger, on August 15, 2014, the

Company filed a prospectus for the sale of 1,725,000 shares the HPIH and HPIS subsidies

Kosloske owned at a price of $12.15 per share. After the Company’s IPO, no individual

identified by the company 4 as a corporate insider sold any stock outside of a 105b-1 trading plan

until March 8, 2016. 5

         113.   On July 20, 2016, the Company filed with the SEC a press release on Form 8-K

announcing that the Company was the subject of a multistate examination and that several states

had announced that they were investigating their sales practices and regulatory compliance.

Prior to this disclosure, the Company filed its application for a TPA license with FLOIR on July

18, 2016. A few days later, on July 25, 2016, FLOIR rejected the Company’s TPA license as

incomplete.

         114.   On November 18, 2016, Hershberger established his 10b5-1 trading plan.

Between November 17 and 21, 2016, Hershberger sold 39,500 shares of Company stock – over

one-fifth of his original holdings – for more than $400,000 in proceeds.

4
        While the company provided trading information for Lori Kosloske on its website, her
trades are not identified as “insider” trades on NASDAQ’s website.
5
        On that date, Kosloske disclosed that the Company had withheld 533 of his shares “to
satisfy tax liability incident to vesting of restricted stock.”



                                               37
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 38 of 52 PageID #: 38



       115.    On March 8, 2017, the Company filed the 2017 Registration Statement enabling

Kosloske to sell three million shares of his Company common stock – almost half of his holdings

– at an average price of $13.16 per share for a total of $39.48 million.

       116.    On April 19, 2017, one hundred and twenty-four days after it withdrew its TPA

Application in December 2016, the Company refiled it. As part of its application, Southwell and

Hershberger signed a notarized affidavit attesting that they understood Florida’s statutory

regulatory requirements regarding a company’s responsibility to submit annual reports, financial

statements, administrative agreements with health insurance companies, and notification of class

action lawsuits.

       117.    On May 9, 2017, Hershberger sold 15,000 shares of his Company common stock

(about 10% of his holdings) outside the scope of his 10(b)(5)-1 trading plan at an average price

of $20.37 per share, pocketing more than $300,000 in proceeds.

       118.    On June 1, 2017, FLOIR denied the TPA Application. On August 31, 2017 and

September 1, 2017, Hershberger sold a total of 17,769 shares of his Company common stock at

an average price of $31.42 per share for proceeds of $558,384. On September 11, 2017, the

Seeking Alpha Report was published disclosing the truth about the Company’s regulatory

problems. Over the course of the day, the Company’s share price lost more than a fifth of its

value, falling dramatically from an opening price of $29.90 per share to a closing price of $23.35

per share. The next day, the Company’s share price fell even further, opening at $20.55 per

share and closing at $19.75per share – a loss of more than 40% of the value that Hershberger

sold his stock for two weeks earlier.




                                                38
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 39 of 52 PageID #: 39



                                DAMAGES TO THE COMPANY

        119.    As a direct and proximate result of Defendants’ conduct, the Company has lost

and expended, and will lose and expend, many millions of dollars.

        120.    Such expenditures include, but are not limited to, legal fees associated with the

Securities Class Action filed against the Company, its CEO, CFO, and Chief of Product

Innovation, legal fees associated with the Consumer Class Actions filed against the Company,

and amounts paid to outside lawyers, accountants, and investigators in connection thereto.

        121.    Such costs include, but are not limited to, those incurred related to the

investigations arising from the Regulatory Misconduct and Sales Misconduct, including by forty-

three States.

        122.    Such costs include, but are not limited to, the $140,000 fine assessed against the

Company by the FLOIR for conducting business as an insurance administrator prior to

submitting a license application therefor.

        123.    Such losses include, but are not limited to, approximately $20,460 that the

Company overpaid, at the direction of Defendants, for its repurchases of its own stock at

artificially inflated prices.

        124.    Additionally, these expenditures include, but are not limited to, lavish

compensation and benefits paid to Defendants who breached their fiduciary duties to the

Company, including bonuses tied to the Company’s attainment of certain objectives, and benefits

paid to Defendants who breached their fiduciary duties to the Company.

        125.    As a direct and proximate result of the Defendants’ conduct, the Company has

also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount”




                                                39
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 40 of 52 PageID #: 40



that will plague the Company’s stock in the future due to the Company’s and their

misrepresentations and Defendants’ breaches of fiduciary duties and unjust enrichment.

                 DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

        126.   Plaintiff brings this action derivatively in the right and for the benefit of the

Company to redress injuries suffered and to be suffered as a direct and proximate result of the

breaches of fiduciary duties and gross mismanagement by the Director Defendants.

        127.   Plaintiff will adequately and fairly represent the interests of the Company in

enforcing and prosecuting its rights and has retained counsel competent and experienced in

derivative litigation.

        128.   Plaintiff is a current owner of the Company stock and has continuously been an

owner of Company stock during all times relevant to the Director Defendants’ wrongful course

of conduct alleged herein. Plaintiff understands his obligation to hold stock throughout the

duration of this action and is prepared to do so.

        129.   During the illegal and wrongful course of conduct at the Company and through

the present, the Board consisted of the Director Defendants. Because of the facts set forth

throughout this Complaint, demand on the Company Board to institute this action is not

necessary because such a demand would have been a futile and useless act.

        130.   The Director Defendants either knew or should have known of the false and

misleading statements that were issued on the Company’s behalf and took no steps in a good

faith effort to prevent or remedy that situation.

        131.   A pre-suit demand on the Board is futile and, therefore, excused. At the time of

filing of this action, the Board consists of the following eight individuals: Avery, Barkett, Gabos,

Kosloske, Murley, Southwell, and Wang (the “Director-Defendants”) and non-party John




                                                    40
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 41 of 52 PageID #: 41



Fitchthorn (collectively, with the Director-Defendants, the “Directors”). Plaintiff needs only to

allege demand futility as to four of the eight directors who were on the Board at the time this

action was commenced.

        132.   The Director Defendants (or at the very least a majority of them) cannot exercise

independent objective judgment about whether to bring this action or whether to vigorously

prosecute this action. For the reasons that follow, and for reasons detailed elsewhere in this

complaint, Plaintiff has not made (and should be excused from making) a pre-filing demand on

the Board to initiate this action because making a demand would be a futile and useless act.

        133.   Each of the Director Defendants approved and/or permitted the wrongs alleged

herein to have occurred and participated in efforts to conceal or disguise those wrongs from the

Company’s stockholders or recklessly and/or with gross negligence disregarded the wrongs

complained of herein and are therefore not disinterested parties.

        134.   Each of the Director Defendants authorized and/or permitted the false statements

to be disseminated directly to the public and made available and distributed to shareholders,

authorized and/or permitted the issuance of various false and misleading statements, and are

principal beneficiaries of the wrongdoing alleged herein, and thus, could not fairly and fully

prosecute such a suit even if they instituted it.

        135.   Additionally, each of the Director Defendants received payments, benefits, stock

options, and other emoluments by virtue of their membership on the Board and their control of

the Company.

Defendant Southwell

        136.   Defendant Southwell is not disinterested or independent, and therefore, is

incapable of considering demand because Southwell (as President and CEO of the Company) is




                                                    41
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 42 of 52 PageID #: 42



an employee of the Company who derives substantially all of his income from his employment

with the Company, making him not independent. As such, Southwell cannot independently

consider any demand to sue himself for breaching his fiduciary duties to the Company, because

that would expose him to liability and threaten his livelihood.

          137.   This lack of independence and financial benefits received by Southwell renders

him incapable of impartially considering a demand to commence and vigorously prosecute this

action.

          138.   In addition, Southwell is a defendant in the securities class action In re Health

Insurance Innovations Securities Litigation, Master Case No.: 8:17-cv-02186-EAK-MAP (M.D.

Fla.) (“Securities Class Action”).

          139.   As such, Defendant Southwell cannot independently consider any demand to sue

himself for breaching his fiduciary duties to the Company, because that would expose him to

liability and threaten his livelihood.

          140.   As a trusted Company director, Southwell conducted little, if any, oversight of the

Company’s engagement in the Regulatory Misconduct and Sales Misconduct and scheme to

make false and misleading statements and/or omissions of material fact, consciously disregarded

his duties to monitor engagement in the schemes, and consciously disregarded his duties to

protect corporate assets. Southwell breached his fiduciary duties, faces a substantial likelihood

of liability, is not independent or disinterested, and thus demand upon him is futile and,

therefore, excused.

Defendant Kosloske

          141.   Defendant Koloske is not disinterested or independent, and therefore, is incapable

of considering demand because Koloske (as CEO from 2008 to 2015 and served as the




                                                 42
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 43 of 52 PageID #: 43



Company’s Chief of Product Innovation) is an employee of the Company who derives

substantially all of his income from his employment with the Company, making him not

independent. As such, Koloske cannot independently consider any demand to sue himself for

breaching his fiduciary duties to the Company, because that would expose him to liability and

threaten his livelihood.

          142.   This lack of independence and financial benefits received by Koloske renders him

incapable of impartially considering a demand to commence and vigorously prosecute this

action.

          143.   In addition, Koloske is a defendant in the Securities Class Action.

          144.   As such, Defendant Koloske cannot independently consider any demand to sue

himself for breaching his fiduciary duties to the Company, because that would expose him to

liability and threaten his livelihood.

          145.   In addition, Kosloske’s wife is employed by the Company as Chief Broker

Compliance Officer, which she receives a substantial compensation for her position, including

$262,445 in 2016. As a result, Kosloske is unable to evaluate demand with independence, as he

may fear retaliation against his wife should he grant any demand.

          146.   As a trusted Company director, Koloske conducted little, if any, oversight of the

Company’s engagement in the Regulatory Misconduct and Sales Misconduct and scheme to

make false and misleading statements and/or omissions of material fact, consciously disregarded

his duties to monitor engagement in the schemes, and consciously disregarded his duties to

protect corporate assets. Koloske breached his fiduciary duties, faces a substantial likelihood of

liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

excused.




                                                  43
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 44 of 52 PageID #: 44



Defendant Wang

          147.   Defendant Wang is not disinterested or independent, and therefore, is incapable of

considering demand because Wang (as the Company’s Chief Technology Officer) is an

employee of the Company who derives substantially all of his income from his employment with

the Company, making him not independent. As such, Wang cannot independently consider any

demand to sue himself for breaching his fiduciary duties to the Company, because that would

expose him to liability and threaten his livelihood.

          148.   This lack of independence and financial benefits received by Wang renders him

incapable of impartially considering a demand to commence and vigorously prosecute this

action.

          149.   As a trusted Company director, Wang conducted little, if any, oversight of the

Company’s engagement in the Regulatory Misconduct and Sales Misconduct and scheme to

make false and misleading statements and/or omissions of material fact, consciously disregarded

his duties to monitor engagement in the schemes, and consciously disregarded his duties to

protect corporate assets. Wang breached his fiduciary duties, faces a substantial likelihood of

liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

excused.

Defendants Gabos, Murley, and Barkett

          150.   The Company’s Audit Committee is presently comprised of Defendants Gabos,

Murley and Barkett.

          151.   The Director Defendants who served on the Audit Committee are not disinterested

and independent. Pursuant to the Company’s Audit Committee Charter, the purposes of the

Committee are to assist the Board in fulfilling its oversight responsibilities related to: (i) the




                                                 44
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 45 of 52 PageID #: 45



integrity of the Company’s financial statements; (ii) the Company’s internal accounting and

financial reporting controls; (iii) the adequacy of and compliance with the Company’s disclosure

controls and procedures; (iv) the Company’s compliance with legal and regulatory requirements;

(iv) the Company’s risk assessment and risk management regarding financial reporting and legal

compliance; (v) the registered public accounting firm’s qualifications and independence; and (vi)

the performance of the registered public accounting firm.

         152.    Defendants Gabos, Murley and Barkett, as members of the Audit Committee,

during the time each of them served, breached their fiduciary duties of due care, loyalty, and

good faith, because the Audit Committee, inter alia, allowed or permitted false and misleading

statements to be disseminated in the Company’s SEC filings and other disclosures and,

otherwise, failed to ensure that adequate internal controls were in place regarding the serious

accounting issues and deficiencies discussed herein. Thus, these Defendants also face a

substantial likelihood of liability for their breach of fiduciary duties and any demand upon them

is futile.

                                            COUNT I

                AGAINST DEFENDANTS FOR BREACH OF FIDUCIARY DUTY

         153.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

         154.    Defendants owe the Company fiduciary obligations. By reason of their fiduciary

relationships, Defendants owed and owe the Company the highest obligation of good faith, fair

dealing, loyalty, and due care.

         155.    Defendants violated and breached their fiduciary duties of care, loyalty,

reasonable inquiry, and good faith.




                                                45
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 46 of 52 PageID #: 46



        156.   Defendants engaged in a sustained and systematic failure to properly exercise

their fiduciary duties. Among other things, Defendants breached their fiduciary duties of loyalty

and good faith by allowing the Company to improperly misrepresent the Company’s publicly

reported business performance, as alleged herein. These actions could not have been a good

faith exercise of prudent business judgment to protect and promote the Company’s corporate

interests.

        157.   As a direct and proximate result of Defendants’ failure to perform their fiduciary

obligations, the Company has sustained significant damages. As a result of the misconduct

alleged herein, Defendants are liable to the Company.

        158.   As a direct and proximate result of Defendants’ breach of their fiduciary duties,

the Company has suffered damage, not only monetarily, but also to its corporate image and

goodwill. Such damage includes, among other things, costs associated with defending securities

lawsuits, severe damage to the share price of the Company, resulting in an increased cost of

capital, and reputational harm.

                                           COUNT II

             AGAINST DEFENDANTS FOR WASTE OF CORPORATE ASSETS

        159.   Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

        160.   The wrongful conduct alleged regarding the issuance of false and misleading

statements was continuous, connected, and on-going throughout the Relevant Period. It resulted

in continuous, connected, and ongoing harm to the Company.

        161.   As a result of the misconduct described above, Defendants wasted corporate assets

by, inter alia: (i) paying excessive compensation and bonuses to certain of its executive officers;




                                                46
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 47 of 52 PageID #: 47



(ii) awarding self-interested stock options to certain officers and directors; and (iii) incurring

potentially millions of dollars of legal liability and/or legal costs to defend Defendants’ unlawful

actions.

       162.    As a result of the waste of corporate assets, Defendants are liable to the Company.

       163.    Plaintiff, on behalf of the Company, has no adequate remedy at law.

                                           COUNT III

              AGAINST DEFENDANTS FOR VIOLATIONS OF SECTION 10(b)
                   OF THE EXCHANGE ACT AND SEC RULE 10(b)-5

       164.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       165.    During the Relevant Period, Defendants disseminated or approved public

statements that misrepresented or failed to disclose that (a) the Company had unsuccessfully

applied for its critically important TPA Application with FLOIR due to, inter alia, the state’s

discovery of undisclosed legal actions against Company insiders; (b) the Company privately

warned FLOIR of the anticipated “domino effect” that the rejection would cause, by which the

Company would subsequently either lose or be denied licenses in other states; (c) the Company

was omitting material information from FLOIR and disregarding FLOIR’s instructions to

complete the TPA Application; (d) the TPA license denial was substantially harming the

Company’s ability to conduct its core business operations; (e) the Company had been accused of

fraud by insurance regulators in Montana, and had suffered negative regulatory actions there as a

result of the Company’s misconduct; and (f) as a result of the foregoing, the Company’s public

statements were materially false and misleading at all relevant times. Thus, the price of the

Company’s shares was artificially inflated due to the deception of the Director Defendants.




                                                47
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 48 of 52 PageID #: 48



       166.    With the price of its common stock trading at artificially inflated prices due to

Defendants’ misconduct, Defendants caused the Company to repurchase thousands of dollars of

its own shares on the open market at artificially inflated prices, damaging the Company.

       167.    Defendants breached their fiduciary duties by causing the Company to repurchase

its own stock at prices that were artificially inflated due to the foregoing misrepresentations

while five of them engaged in insider sales, netting proceeds of over $50.7 million. Over 11,627

shares of the Company’s common stock were repurchased during March 2017 for almost

$185,000. As the Company stock was actually only worth $14.10 per share, the price at which it

was trading on September 28, 2017, the Company overpaid approximately $20,463 in total.

       168.    As such, Defendants caused the Company to violate section 10(b) of the Exchange

Act and SEC Rule 10(b)-5 in that they:

               (a)     employed devices, schemes, and artifices to defraud; and

               (b)     made untrue statements of material facts or omitted to state material facts

               necessary in order to make the statements made, in light of the circumstances

               under which they were made, not misleading.

       169.    As a result of Defendants’ misconduct, the Company is suffering litigation

expense and reputational harm in the marketplace in violation of section 10(b) of the Exchange

Act and SEC Rule 10(b)-5.

                                            COUNT IV

                         AGAINST DEFENDANTS FOR
              VIOLATIONS OF SECTION 20(A) OF THE EXCHANGE ACT

       170.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.




                                                 48
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 49 of 52 PageID #: 49



          171.    Defendants, by virtue of their positions with the Company and their specific acts,

were, at the time of the wrongs alleged herein, controlling persons of the Company within the

meaning of § 20 (a) of the Exchange Act. Defendants had the power and influence and exercised

the same to cause the Company to engage in the illegal conduct and practices complained of

herein.

                                              COUNT V

                 AGAINST DEFENDANTS FOR VIOLATIONS OF SECTION 14(a)
                      OF THE EXCHANGE ACT AND SEC RULE 14(a)-9

          172.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

          173.    SEC Rule 14(a)-9, promulgated pursuant to section 14(a) of the Exchange Act,

provides that no proxy statement shall contain “any statement which, at the time and in the light

of the circumstances under which it is made, is false or misleading with respect to any material

fact, or which omits to state any material fact necessary in order to make the statements therein

not false or misleading.” 17 C.F.R. § 240.14a-9.

          174.    Specifically, the Company’s Proxy violated section 14(a) of the Exchange Act and

SEC Rule 14(a)-9 because Defendants also caused the 2017 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for

performance” elements while failing to disclose that the Company’s share price was being

artificially inflated by the Regulatory Misconduct and Sales Misconduct and the false and

misleading statements made by Defendants as alleged herein, and therefore any compensation

based on the Company’s financial performance was artificially inflated.

          175.    The 2017 Proxy Statement also made reference to the Company’s Code of

Business Conduct and Ethics. The Code required the Company and Defendants to abide by



                                                  49
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 50 of 52 PageID #: 50



relevant laws and statutes, make accurate and non-misleading public disclosures, deal fairly with

the public, and not engage in insider trading. By engaging in the Regulatory Misconduct and

Sales Misconduct, issuing false and misleading statements to the investing public, and insider

trading, Defendants violated the Code of Conduct. The 2017 Proxy Statement failed to disclose

these violations and also failed to disclose that the terms of the Code of Business Conduct and

Ethics were being violated.

       176.    In the exercise of reasonable care, Defendants should have known that the

statements contained in the Proxy were materially false and misleading.

       177.    The misrepresentations and omissions in the Proxy were material to Company

stockholders in voting on the matters set forth for stockholder ratification in the Proxy. The

Proxy was an essential link in the accomplishment of the continuation of these defendants’

continued violation of their fiduciary duties.

       178.    The Company was damaged as a result of Defendants’ material misrepresentations

and omissions in the Proxy.

                                            COUNT VI

                 AGAINST DEFENDANTS FOR UNJUST ENRICHMENT

       179.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       180.    By their wrongful acts and omissions, Defendants were unjustly enriched at the

expense of and to the detriment of the Company in the form of salaries, bonuses, and other forms

of compensation.

       181.    Plaintiff, as a shareholder and representatives of the Company, seeks restitution

from Defendants, and each of them, and seeks an order of this Court disgorging all profits,




                                                 50
 Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 51 of 52 PageID #: 51



benefits and other compensation obtained by these Defendants, and each of them, from their

wrongful conduct and fiduciary breaches.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

       (A)     Declaring that Plaintiff may maintain this action on behalf of the Company and

that Plaintiff is an adequate representative of the Company;

       (B)     Finding Defendants liable for breaching their fiduciary duties owed to the

Company;

       (C)     Directing Defendants to take all necessary actions to reform and improve the

Company’s corporate governance, risk management, and internal operating procedures to

comply with applicable laws and to protect the Company and its stockholders from a repeat of

the rampant wrongful conduct described herein;

       (D)     Awarding Plaintiff the costs and disbursements of this action, including

attorneys’, accountants’, and experts’ fees; and

       (E)     Awarding such other and further relief as is just and equitable.

                                  JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: June 26, 2019

                                             O’KELLY ERNST & JOYCE, LLC

                                             /s/ Ryan M. Ernst
                                             Ryan M. Ernst, Esq. (#4788)
                                             901 N. Market Street, Suite 1000
                                             Wilmington, DE 19801
                                             Phone (302) 778-4000
                                             Email: rernst@oelegal.com

                                             Attorneys for Plaintiff



                                                   51
Case 1:19-cv-01206-RGA Document 1 Filed 06/26/19 Page 52 of 52 PageID #: 52



OF COUNSEL:

GAINEY McKENNA & EGLESTON
Thomas J. McKenna
Gregory M. Egleston
440 Park Avenue South, 5th Floor
New York, NY 10016
Telephone: (212) 983-1300
Facsimile: (212) 983-0383
Email: tjmckenna@gme-law.com
Email: gegleston@gme-law.com




                                    52
